IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 20, 2008
                                No. 07-50621
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JUANA VERONICA ROCHA DE SEPULVEDA, also known as Veronica Rocha-
Acosta

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-161-ALL


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Juana Veronica Rocha de Sepulveda appeals her sentence following her
guilty plea conviction for importation of over 50 kilograms of marijuana and
possession with the intent to distribute over 50 kilograms of marijuana. She
argues that the district court clearly erred in denying her a minor role
adjustment under U.S.S.G. § 3B1.2. Rocha de Sepulveda contends that she was
a mere courier who was substantially less culpable than other participants in the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50621

offense. She further argues that if the Guidelines were not properly calculated,
her sentence is not entitled to a presumption of reasonableness.
      Whether a defendant is a minor or minimal participant is a factual
determination reviewed for clear error. United States v. Villanueva, 408 F.3d
193, 203 & n.9 (5th Cir. 2005). Pursuant to § 3B1.2, a district court may
decrease a defendant’s offense level by two levels if the defendant was a minor
participant. An adjustment for a minor role applies to a defendant “who is less
culpable than most other participants, but whose role could not be described as
minimal.” § 3B1.2, comment. (n.5).
      The district court did not clearly err in denying Rocha de Sepulveda a
minor role adjustment, and the Guidelines were properly calculated. See United
States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995); United States v. Nevarez-
Arreola, 885 F.2d 243, 245 (5th Cir. 1989); United States v. Buenrostro, 868 F.2d
135, 137-38 (5th Cir. 1989).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2